Title: To Alexander Hamilton from John Williams, 7 June 1797
From: Williams, John
To: Hamilton, Alexander


Philadelphia 7th June 1797
Sr.
We shall be this day be engaged on the Subject of Regulating the Arming of Merchantmen. A dificualty ariseth with me respecting the Construction of our Treaty with France. Our Vessels will Claim a right as the Treaty with France expresseth. The French will exact the Decree of 2d March last—hence both will be Authorized by their respective Nations and which will be diametrically Oposite each other.
Again: Victor Hughs has declared all American Vessels Taken Armed shall be treated as Pirates.
Thus while on the One hand our Commerce Suffers—and on the other its Susceptible of commencing a misunderstanding which will probably lead to a War—which ought to be avoided. No talk of Embargo—only giving the Executive the Power in case of Emergency.
We shall direct the completion of Fortification but believe will only order the Frigates finished and probably Manned.
Do not believe we shall purchase Vessels for War or Order Convoys.
As it (in my Opinion) behoves us to Act with caution til we learn the Event of the Negociation, I am at present for pursuing the same measures as in the year 1794. Should the Negociation fail and France not be Satisfied with being put on an Equal footing with Other Nations—We shall be Unanimous in our Opposition.

Any remarks on these subjects or any other will be thankfully received   By Your Humble Servt
John Williams
Colo. Hamilton.
I am told the Lt. Governor is in New York and Mrs. Van Rensselaer is very unwell if so please make my Complts. respectful to them.
